                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

RICK CUSUMANO,                                      )
                                                    )
            Petitioner,                             )
                                                    )
      vs.                                           )           Case No. 4:17 CV 291 JMB
                                                    )
CINDY GRIFFITH,                                     )
                                                    )
            Respondent.                             )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on Petitioner Rick Cusumano’s (“Petitioner”) “Motion for

Reconsideration in Supplying Petitioner with Trial Transcript of Detective Fourtney's Testimony

in September, 2018 Trial as Evidence for Supplement to Habeas Corpus Claims” (ECF No. 43).

Petitioner requests that this Court order a court reporter to provide the transcript of Detective

Fourtney's testimony from Petitioner’s September 2018 retrial. Petitioner asserts that he is

entitled to a free copy of the trial transcript as an indigent person. In the alternative, Petitioner

requests additional time to acquire the $203.00 to pay for the transcript of Detective Fourtney's

testimony. Respondent has not filed a response and the time to do so has passed. The parties

have consented to the jurisdiction of the undersigned pursuant to 28 U.S.C. § 636(c).

        Petitioner timely filed this habeas petition for relief pursuant to 28 U.S.C. § 2254 on

January 25, 2017. (ECF No. 1) In the instant habeas petition, Petitioner raised four grounds for

relief: (1) ineffective assistance of trial counsel for failing to investigate and call Detective

Fourtney; (2) ineffective assistance of trial counsel for failing to object to the victim’s former

husband’s testimony; (3) ineffective assistance of trial counsel for advising Petitioner not to

testify; and (4) ineffective assistance of appellate counsel for failing to cite two Supreme Court
decisions in support of his double jeopardy claim. (ECF No. 1)

        As noted above, Petitioner seeks a court order directing the court reporter to produce the

September 2018 trial transcript of Detective Fourtney's testimony. It is useful to briefly recap

the procedural history of Petitioner’s case to understand the Court’s resolution of this motion.

        In February 2010, Petitioner was charged in the Circuit Court of St. Louis County with

three felonies—two counts for aggravated forcible rape (Counts I and II) and one count of

aggravated forcible sodomy (Count III) for a sexual assault of a woman. Petitioner was

eventually convicted on all counts, he appealed his convictions, and the Missouri Court of

Appeals affirmed. See State v. Cusumano, 358 S.W.3d 137 (Mo. Ct. App. 2011). After losing

his direct appeal, Petitioner filed a Rule 29.15 motion for post-conviction relief, alleging, in part,

ineffective assistance of counsel as to Counts I and III. His Rule 29.15 motion was initially

denied, but the Missouri Court of Appeals reversed that denial and granted Petitioner a new trial

on Counts I and III. See Cusumano v. State, 494 S.W.3d 652 (Mo. Ct. App. 2016). In

September 2018, Petitioner was retried on Counts I and III and found not guilty. See State v.

Cusumano, Case No. 10SL-CR00041-02, available at https://www.courts.mo.gov/casenet/cases

(Circuit Court of St. Louis County Sept. 24, 2018).

        Respondent has previously noted that the September 2018 retrial of Counts I and III was

not transcribed because Petitioner was found not guilty and the state court record shows no trial

transcript was filed in that case. Id.

        While it is well-established that "the State must provide an indigent defendant with a

transcript of prior proceedings when that transcript is needed for an effective defense or appeal,"

Britt v. North Carolina, 404 U.S. 226, 227 (1971), it is unclear whether Petitioner has a

constitutional right to free transcripts for the purpose of preparing a state collateral attack. See



                                                  2
Wade v. Wilson, 396 U.S. 282, 286 (1970) (declining to decide whether the "Constitution

requires a State furnish an indigent state prisoner free cost a trial transcript to aid him to prepare

a petition for collateral relief"). Assuming he has such a right, Petitioner must show that the

transcript is needed. See Chavez v. Sigler, 438 F.2d 890, 894 (8th Cir. 1981) (requiring

petitioner to show "a reasonably compelling need for the specific documentary evidence which

he requests"). Furthermore, “[a] district court has the power to order a free transcript furnished

[for an indigent] if it finds that the ‘suit … is not frivolous and that the transcript is needed to

decide the issue presented….’” United States v. MacCollom, 426 U.S. 317, 325 (1976) (plurality

opinion) (quoting 28 U.S.C. § 753(f)).

        The undersigned finds that Petitioner has set forth specific allegations concerning

Detective Fourtney's testimony impeaching the complaining witness's testimony, from which the

Court could conclude that the September 2018 trial transcript is needed to decide the grounds

presented in the pending habeas petition before this Court. (ECF No. 19) Furthermore,

Respondent has elected not to respond to Petitioner’s motion. Although Respondent has already

provided Petitioner a copy of the January 3, 2011, trial transcript, the undersigned finds that

Petitioner should be given a copy of the requested portions of the September 2018, trial transcript

as relevant to the issues he has raised before this Court in his pending habeas petition.

        Accordingly,

        IT IS HEREBY ORDERED that Petitioner Rick Cusumano’s “Motion for

Reconsideration in Supplying Petitioner with Trial Transcript of Detective Fourtney's Testimony

in September, 2018 Trial as Evidence for Supplement to Habeas Corpus Claims” (ECF No. 43)

is GRANTED.




                                                   3
       IT IS FURTHER ORDERED that no later than October 23, 2019, Respondent shall

order from Francis Lunatto, CCR, St. Louis County Courts Building, Judicial Administration,

Third Floor, Attention: Francis Lunatto, CCR, Clayton, Mo., 63105, a transcript of Detective

Gary Fourtney's testimony from the September 2018, trial.

       IT IS FURTHER ORDERED that, upon receipt of the transcript of Detective

Fourtney’s testimony from the September 2018 trial, Respondent shall promptly provide a copy

to Petitioner and to the Court.



                                                   /s/ John M. Bodenhausen
                                                   JOHN M. BODENHAUSEN
                                                   UNITED STATES MAGISTRATE JUDGE
       Dated this 16th day of October, 2019.




                                               4
